Citation Nr: 9904775	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-34 488 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for 
postoperative ulcer disease with hiatal hernia and pyloric 
outlet syndrome, vagotomy and pyloroplasty, currently 
evaluated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 until 
February 1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Wichita, Kansas Regional Office (RO), which denied a 
higher evaluation for the service-connected gastrointestinal 
disability.

This matter was before the Board in April 1997, at which time 
the case was remanded to the RO for additional development.  
This case is once again before the Board for appellate 
review. 


REMAND

A preliminary review of the claims file indicates that before 
proceeding for final appellate adjudication, RO development 
of the case must be completed.  

The RO's August 1998 supplemental statement of the case 
refers to a May 22, 1997 VA examination, which was apparently 
conducted in compliance with the terms of the April 1997 
remand.  However, a copy of the May 22, 1997 VA examination 
report is not associated with the claims file.  

Therefore, in order to ensure compliance with the terms of 
the April 1997 remand and to give the veteran every 
consideration with respect to his claim, this case is 
REMANDED to the RO for the following action:

The RO should associate with the claims 
file a complete copy of the May 22, 1997 
VA examination report.  The case should 
then be sent back to the Board for 
appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the case.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, he is not obligated to act until further notified by 
the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 3 -


